Citation Nr: 0805315	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
PTSD and assigned a 50 percent evaluation, effective October 
28, 2004.  

In August 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at the local VA office.  Following 
the hearing he submitted pertinent private treatment records, 
which were accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of this appeal.

At the August 2007 hearing, the veteran also testified as 
having constant ringing in his ears.  The Board finds that 
his testimony raises an informal claim of entitlement to 
service connection for tinnitus.  This issue is referred the 
RO for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2007 testimony, the veteran reported that his 
PTSD had worsened since the most recent examination, which 
was conducted in March 2005.  As such, VA is required to 
afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his psychiatric 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the veteran for a VA 
psychiatric examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should describe the 
nature, extent and severity of the 
veteran's psychiatric disability and 
estimate his Global Assessment of 
Functioning (GAF) score.  The examiner 
must comment on findings and 
conclusions contained in the records of 
the veteran's private care by Dr. 
Richard Owings.  The examiner should 
also state the degree to which the 
veteran's employability is impaired by 
his psychiatric disability.  The 
examiner should set forth a complete 
rationale for all conclusions in a 
legible report.

2.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

